                   Case 1:18-cv-02458-CKK Document 17 Filed 01/22/19 Page 1 of 1
                                                                                                                       CO226
                                                                                                                    Rev. 6/20 18


                   UNITED STATES DISTRICT AND BANKRUPTCY COURTS
                            FOR THE DISTRICT OF COLUMBIA

Enka in~aat ve Sanayi A.$


                                 Plaintiff(s)

        VS .                                                            Civil Action No.:       1:18-CV-02458-CKK

Gabonese Republic and L'Agence Nationale Des
Grands Travaux

                                 Defendant(s)


                               AFFIDAVIT REQUESTING FOREIGN MAILING

        I, the undersigned, counsel of record for plaintiff(s), hereby request that the Clerk mail a copy of the
default                  (and notice of suit, where applicable) to (list name(s) and address(es) of defendants) :
The Gabonese Republic
Minister Regis lmmongault
Minister of Foreign Affairs
Boulevard du Bord de Mer, BP, Libreville, Gabon



by: (check one)                • certified or registered mail, return receipt requested
                               IZI    DHL
                               • FedEx
pursuant to the provisions of: (check one)
                               • FRCP 4(±)(2)(C)(ii)
                               IZI    28 U.S.C. § 1608(a)(3)
                               • 28 U.S.C. § 1608(b)(3)(B)
                               • 28 U.S.C. § 1608(a)(4)
                  I ce1tify that this method of service is authorized by the domestic law of (name of countiy) :
_T                     n=es=e'-'R..;.;e=p=u=bl=ic'--_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __,, and that I obtained this infon nation
 .;..ah.:.;:e'-G=a=b=o.;.;.
by contacting the Overseas Citizens Services, U.S. Depait ment of State.

                                                                             Isl Christopher Ryan
                                                                                   (Signature)
                                                                Christopher M. Ryan (D.C . Bar No. 476661)
                                                                Shearman & Sterling LLP
                                                                401 9th Street, NW. Suite 800
                                                                Washington, D.C. 20004-2128
                                                                202-508-8000
                                                                cryan@shearman.com

                                                                               (Name and Address)
